               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
                                                               FILED IN THE
___________________________________                   UNITED STATES DISTRICT COURT
                                                           DISTRICT OF HAWAII
Ronald Satish Emrit,                )                   Jan 07, 2019, 2:46 pm
                                    )                       SUE BEITIA, CLERK

                     Plaintiff,     )
          v.                        ) Civ. No. 18-00443 ACK-KJM
                                    )
Montevista Mental Hospital          )
                                    )
                     Defendants.    )
___________________________________)

  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION

            Findings and Recommendation having been filed and

served on all parties on December 21, 2018, and no objections

having been filed by any party,

            IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

Title 28, United States Code, Section 636(b)(1)(C) and Local

Rule 74.2, the “Findings and Recommendation to Grant Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees

or Costs and Dismiss the Complaint Without Prejudice” are

adopted as the opinion and order of this Court.

            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, January 7, 2019




                             ________________________________
                             Alan C. Kay
                             Sr. United States District Judge


Emrit v. Montevista Mental Hospital, Civ. No. 18-00443 ACK-KJM, Order
Adopting Magistrate Judge’s Findings and Recommendation.


                                      1
